Citation Nr: 1418401	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  09-37 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral knee, bilateral shoulder and back disorders, claimed as osteoarthritis.

2.  Entitlement to service connection for benign prostatic hypertrophy with urinary obstruction, to include as secondary to service-connected diabetes mellitus type II. 

3.  Entitlement to service connection for incipient senile cataract, to include as secondary to service-connected diabetes mellitus type II.

4.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected diabetes mellitus type II.

5.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus type II.

6.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus type II.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M.Clark, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to October 1969. 

This appeal to the Board of Veterans' Appeals (Board) is from a February 2009 rating decision for the Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Service Connection for Bilateral Knee, Bilateral Shoulder and Back Disorders-  In-service treatment records reflect treatment for bilateral knee injuries in July 1968.  X-ray examination at that time reflected traumatic bursitis.  An August 1968 treatment record reflects treatment for his knees.  The Veteran was treated for an acute strain of the right trapezius in July 1969; he was treated for an acute strain of his neck muscle in July 1969.  The October 1969 separation examination reflects a normal clinical evaluation of his musculoskeletal system.  The Veteran asserts that he continues to suffer from problems with his knees, shoulders, and back.  Current treatment records demonstrate osteoarthritis of his shoulders and knees and degenerative disc disease of his cervical spine.  See October 2012 VA treatment record in Virtual VA. 

Based on documentation of complaints of knee, shoulder and back issues in service and current treatment for these disorders, the Board finds that a remand of the claims of service connection for bilateral knee, bilateral shoulder and back disorders, claimed as osteoarthritis, is necessary.  38 U.S.C.A. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Service Connection for Benign Prostatic Hypertrophy with Urinary Obstruction -  In a July 2009 statement the Veteran alleges service connection for benign prostatic hypertrophy with urinary obstruction, to include as secondary to his service-connected diabetes mellitus type II.  As such corrective VCAA notice regarding this specific relationship should be sent to the Veteran.  Moreover, while on remand VA etiological opinions should be obtained to determine whether this disorder is related to the Veteran's service-connected diabetes mellitus type II.  

SSOC- Notwithstanding the foregoing, a review of the claims file, to include Virtual VA (VVA) and Veterans Benefits Management System (VBMS) fails to show that the AOJ has reconsidered the above issues since obtaining additional VA treatment records which have been associated with the Veteran's VVA claims file.  The RO/AOJ did not readjudicate these claims or promulgate a supplemental statement of the case (SSOC).  There is also no indication that the Veteran or his representative waived AOJ consideration of this evidence.    As such, all issues on appeal must be reconsidered, in light of this new evidence, prior to review by the Board.  While on Remand any additional VA treatment records should be associated with the claims file. 

Incipient Senile Cataract, Sleep Apnea, Erectile Dysfunction, Hypertension-  In the February 2009 rating decision currently on appeal, the RO additionally denied service connection claims for incipient senile cataract, sleep apnea, erectile dysfunction, and hypertension.  In a July 2009 statement, the Veteran expressed disagreement with the February 2009 rating decision, with respect to these issues.   

The Board finds that the July 2009 statement is a notice of disagreement as to the February 2009 rating decision.  See 38 C.F.R. 20.201.  When there has been an initial RO adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on these issues is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, these issues will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, who have that treated the Veteran for his knees, shoulders, back and benign prostatic hypertrophy.  After the Veteran has signed the appropriate releases, those records not already associated with the claims folder, should be obtained and associated with the claims folder.  

2.  Send the Veteran corrective VCAA notice pertaining to the issue of entitlement to service connection for benign prostatic hypertrophy with urinary obstruction, to include as secondary to service-connected diabetes mellitus type II.

3.  Following the development set forth above, schedule the Veteran for an examination to determine the nature and etiology of his bilateral knee, bilateral shoulder and back disorders.  Any necessary testing should be conducted.  The claims file must be reviewed in conjunction with such examination, and the examiner must indicate that such review occurred.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current bilateral knee disorder had its onset during the Veteran's active service or is otherwise causally related to his service, to include in-service treatment.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current bilateral shoulder disorder had its onset during the Veteran's active service or is otherwise causally related to his service, to include in-service treatment.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current back disorder had its onset during the Veteran's active service or is otherwise causally related to his service, to include in-service treatment.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s). 

4.  After completing the development listed in Remand paragraphs 1-2, schedule the Veteran for VA examination which addresses the nature and etiology of his benign prostatic hypertrophy with urinary obstruction.  The claims file must be provided to the examiner for review. 

Based on a review of the claims file and the results of the Veteran's examination, the examiner(s) is asked to opine whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's benign prostatic hypertrophy with urinary obstruction is caused by, or aggravated by, his diabetes mellitus type II, or is at least as likely as not (a 50 percent probability or greater) casually related to service.  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

If secondary aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the benign prostatic hypertrophy (i.e., a baseline) before the onset of the aggravation.

A complete rationale should be provided for any opinion(s) expressed.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

5.  Upon completion of the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, provided an opportunity to respond, and the case should thereafter be returned to the Board for further appellate consideration, as appropriate.

6.  A statement of the case, containing all applicable laws and regulations, on the issues of entitlement to service connection for incipient senile cataract, sleep apnea, erectile dysfunction, and hypertension, to include all as secondary to service-connected diabetes mellitus type II, must be issued, and the Veteran should be advised of the time period in which to perfect his appeal.  Only if the Veteran's appeal as to these issues is perfected within the applicable time period should these issues be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

